Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed 03/14/2022 for Application No. 16/862,816. By the amendment, claims 1-12 and 14-25 are pending with claims 1, 3-4, 9-10, 14, 17, 19 and 21-23 being amended and claim 13 being canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence J. Crain (31,497) on March 31, 2022.
The application has been amended as follows: 
Claim 1, lines 1-2, the limitation “A hub for at least partially muscle-powered vehicles and in particular bicycles, comprising:” is replaced with - -A hub for at least partially muscle-powered vehicles 

Allowable Subject Matter
Claims 1-12 and 14-25 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a hub for at least partially muscle-powered vehicles having the combination features and arrangement recited in the claim, particularly “wherein an attachment portion and a centering portion are configured in the hub shell and wherein an attachment area and a centering area are configured on the hub-side freewheel component, and wherein the attachment area is screwed to the attachment portion and wherein the centering area is centered on the centering portion”.
Spahr, cited in the prior Office action, discloses a substantially hub for bicycles including a hub shell, a freewheel device mounted on plurality hub bearings but does not disclose the particular arrangement required by claim 1. See Office action mailed 12/15/2021.
Claims 2-12 and 14-25 are allowed as being dependent upon an allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed 03/14/2022 has been entered. Applicant’s amendments have overcome the objection of claim 1 and the rejection of claims 1-25 being rejected under 35 U.S.C § 112(b) indicated in the prior Office action. The objection and rejection of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments, see the Remarks filed 03/14/2022, with respect to claims 1-25 being rejected under 35 USC § 103 over Spahr and claim 25 being rejected under 35 USC § 103 over Spahr and Hugi have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659